DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 1 is objected to because of the following informalities:
Regarding claim 1, the recited “the bearings” should be corrected to “the bearing”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tanner et al. US 20150078785 in view of Tanner et al. US 20130223888. 
Regarding claim 1, Tanner et al. discloses:

a housing (frame) (FIG. 2);
a first electrode (108) (FIG. 2) and a second electrode (110) (FIG. 2) disposed in the housing, the first and second electrodes to create an electrical charge to cause transfer of printing fluid to a developer roller surface [0040];
a developer roller (112) (FIG. 2) rotatably connected to the housing, the developer roller including
	the developer roller surface (FIG. 2);
	a bearing (must be present to support developer roller) (FIG. 3) to support and enable rotation of an axle attached to the developer roller. 
Tanner et al. does not explicitly disclose a plurality of stop pins connected to the housing, the stop pins to support the bearings and to establish a first target distance between the developer roller surface and the first electrode and a second target distance between the developer roller surface and the second electrode.
Tanner et al. 2013 discloses:
A developer system for use in a printer, comprising: 
a housing (36) (FIG. 2);
an electrode (112) (FIG. 7) disposed in the housing, the electrode to create an electrical charge to cause transfer of printing fluid to a developer roller surface [0019];
a developer roller (32) (FIG. 2) rotatably connected to the housing, the developer roller including
	the developer roller surface (FIG. 2);
	a bearing (47) (FIG. 4) to support and enable rotation of an axle attached to the developer roller;

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the apparatus as disclosed by Tanner et al. to include the stop pins as disclosed by Tanner et al. 2013 in order to precisely control the developer roller position [0022] (Tanner et al. 2013). 
Regarding claim 2, Tanner et al. in view of Tanner et al. 2013 teaches:
wherein the first target distance and the second target distance are a same distance (the first and second target distances from the developer roller surface are the same) (FIG. 2) (Tanner et al.).
Regarding claim 3, Tanner et al. in view of Tanner et al. 2013 teaches:
wherein the bearing is a first bearing and further comprising a second bearing (47) (FIG. 3) (Tanner et al. 2013); and
wherein the plurality of stop pins includes a first set of stop pins to support the first bearing and a second set of stop pins (at other axial end) (FIG. 3) (Tanner et al. 2013) to support the second bearing [0021-22] (FIGs. 3 and 7).
Regarding claim 4, Tanner et al. in view of Tanner et al. 2013 teaches:
wherein the housing includes a first end cap (40) (FIG. 3) (Tanner et al. 2013) and a second end cap (40) (FIG. 3) (Tanner et al. 2013), and wherein
each of the first and second electrodes is attached to the first end cap, extends through the housing, and is attached to the second end cap (FIGs. 3 and 7) (Tanner et al. 2013) (FIG. 3) (Tanner et al.);
the first set of stop pins are situated within the first endcap and the first bearing rests on the first set of stop pins (FIGs. 3 and 7) (Tanner et al. 2013); and

Regarding claim 5, Tanner et al. in view of Tanner et al. 2013 teaches:
wherein first set of stop pins includes an eccentric stop pin (the pins are located at different positions in the vertical direction) (FIG. 7) (Tanner et al. 2013).
Regarding claim 8, Tanner et al. in view of Tanner et al. 2013 teaches:
wherein first set of stop pins includes a replaceable stop pin (the pins can be removed and replaced with a tool).
Regarding claim 15, Tanner et al. discloses:
A printer, comprising: 
a photo imaging plate (42) (FIG. 1);
a print agent developer system (20) (FIG. 2) to apply print agent to the photo imaging plate, the print agent developer system including
	a housing (frame) (FIG. 2);
	a first electrode (108) (FIG. 2) and a second electrode (110) (FIG. 2) disposed in the housing, the first and second electrodes to create an electrical charge to cause transfer of printing fluid to a developer roller surface [0040];
	a developer roller (112) (FIG. 2) rotatably connected to the housing, the developer roller including
		the developer roller surface (FIG. 2);
		a plurality of bearings (must be present to support developer roller) (FIG. 3) to support and enable rotation of an axle attached to the developer roller.
Tanner et al. does not explicitly disclose a plurality of stop pins connected to the housing to support the bearings and to establish a first target distance between the developer roller surface and 
Tanner et al. 2013 discloses:
A printer, comprising: 
a photo imaging plate (12) (FIG. 1);
a print agent developer system (30) (FIG. 2) to apply print agent to the photo imaging plate, the print agent developer system including
	a housing (36) (FIG. 2);
	an electrode (112) (FIG. 7) disposed in the housing, the first and second electrodes to create an electrical charge to cause transfer of printing fluid to a developer roller surface [0019];
	a developer roller (32) (FIG. 2) rotatably connected to the housing, the developer roller including
		the developer roller surface (FIG. 2);
		a plurality of bearings (47) (FIG. 4) to support and enable rotation of an axle attached to the developer roller; and
a plurality of stop pins (60/62) (FIG. 7) connected to the housing to support the bearings and to establish a first target distance between the developer roller surface and the electrode [0021-22] (FIG. 7).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the apparatus as disclosed by Tanner et al. to include the stop pins as disclosed by Tanner et al. 2013 in order to precisely control the developer roller position [0022] (Tanner et al. 2013). 

Allowable Subject Matter
Claims 12-14 are allowed.
s 6, 7, and 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 6, the prior art of record does not disclose or suggest the recited “wherein the eccentric stop pin is rotatable to a plurality of predefined positions” along with the remaining claim limitations.
Regarding claim 7, the prior art of record does not disclose or suggest the recited “wherein the eccentric stop pin is rotatable to a plurality of predefined positions according to mating elements in the first end cap” along with the remaining claim limitations.
Regarding claims 9-11, the prior art of record does not disclose or suggest the recited “gap measurement component to: receive predicted distance data indicative of a predicted distance between the developer roller surface and the first electrode and a second predicted distance between the developer roller surface and the second electrode; and determine an attribute for each of the plurality of stop pins based upon the first and second predicted distances” along with the remaining claim limitations.
Regarding claims 12-14, the prior art of record does not disclose or suggest the recited “receiving distance data indicative of a first predicted distance between a developer roller surface and a first electrode and a second predicted distance between the developer roller surface and a second electrode… determining an attribute for each of a plurality of stop pins based upon the first and second predicted distances; and providing a user instruction as to installing the plurality of stop pins according to the determined attributes, the installed stop pins to support bearings of the development roller and to establish target distances between the developer roller surface and the first and second electrodes” along with the remaining claim limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS S GIAMPAOLO II whose telephone number is (571)272-6619.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay Jr. can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS S GIAMPAOLO II/Primary Examiner, Art Unit 2852